Citation Nr: 0824711	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  98-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, including as secondary to nicotine dependence as 
a result of tobacco use during service. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision.

In June 2002, the veteran appeared at a hearing at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  He was notified of this development and a new hearing 
was offered to him.  In July 2007, the veteran indicated that 
he did not want an additional hearing.

In October 2003, November 2005, and August 2007, the Board 
remanded for further development.


FINDING OF FACT

Current cardiovascular disability was not present in service 
and is not otherwise related to active service, including any 
nicotine dependence incurred in service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred or aggravated in 
service, and is not due to nicotine dependence incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, March 2006, 
September 2006, October 2006, and September 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In September 2006 
and September 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

The veteran essentially claims that he began smoking during 
active service when he was provided with cigarettes by the 
Army, became addicted to tobacco in service, smoked for 25 
years thereafter, and was eventually diagnosed with and 
treated for a cardiovascular disability.  He argues that his 
long-term use of tobacco over many decades, but initially 
beginning in service, led to his current disability.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In February 1993, the VA General Counsel issued an opinion 
instructing when benefits may be awarded based upon tobacco 
use in service.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93.  In June 1993, the General Counsel clarified 
the February 1993 opinion.  The General Counsel stated that 
the prior opinion did not mean that service connection would 
be established for a disability related to tobacco use merely 
because the affected veteran had smoked in service. Rather, 
it meant that disability allegedly related to tobacco use, if 
not diagnosed until after service, would not necessarily be 
precluded from the establishment of service connection.  The 
General Counsel held that the claimant must demonstrate, 
through competent evidence, that the claimed disability 
resulted from the use of tobacco during service, and that the 
adjudicator must take into consideration the possible effect 
of smoking before and after service.  See 38 C.F.R. § 
3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use. The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97; see also USB 
Letter 20-97-14 (issued by the Acting Under Secretary of VA 
for Benefits, July 24, 1997).  Precedent opinions of the 
General Counsel are binding upon the Board under 38 U.S.C.A. 
§ 7104(c).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, passed by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition applies only to claims 
filed after June 9, 1998.  In the present case, the Board 
notes that veteran filed this claim in November 1997, which 
is prior to June 9, 1998.  Under these circumstances, the 
Board finds that the 38 U.S.C.A. § 1103 prohibition does not 
apply in this case, and, thus, does not affect the 
disposition of the appeal.

Turning now to the requirements for service connection set 
forth above, the Board notes the aforementioned May 5, 1997 
VA memorandum from the Under Secretary for Health, to the 
General Counsel, in which the Under Secretary for Health 
affirmed that nicotine dependence may be considered a 
disease.  Moreover, paragraph 5 of VA USB letter 20-97-14 
from the Under Secretary for Benefits, addressed to all VBA 
offices and centers, directs that, in light of the opinion of 
the Under Secretary for Health, the answer to all nicotine 
dependence cases on this issue is that nicotine dependence is 
a disease.  Consistent with the Under Secretary's opinion, 
the Board finds that nicotine dependence is a disease for 
purposes of VA benefits, and that element (1), above, is 
established.

The Board also finds that the record presents evidence to 
conclude that the veteran developed a nicotine addiction 
(recognized as a disease by the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM- IV)) in service.  The 
service medical records are negative for any mention of 
tobacco use.  The post-service records, dated many years 
after discharge, do include references to the veteran's 
assertion that he began smoking in service and continued to 
do so after service discharge.  A September 2007 VA 
examination report, which was completed in conjunction with 
review of the claims folder, noted it was "as likely there 
was a 50 percent probability or greater that the veteran 
acquired a nicotine dependence that began in the service 
which had continued for 25 more years, according to his 
claim."  The examiner indicated that the basis for his 
opinion was the veteran's statement.  Therefore, the Board 
finds that element (2), above, to wit, in-service incurrence 
of nicotine dependence, which is a disease, has been 
established.

The last element which must be established is whether the 
veteran's nicotine dependence, which the Board concedes began 
during service, may be considered the proximate cause of the 
claimed cardiovascular disability.  Upon review of the 
objective and competent medical evidence of record, the Board 
is not persuaded that the evidence demonstrates that the 
veteran's nicotine dependence may be considered the proximate 
cause of his current cardiovascular disability.

The veteran currently has a cardiovascular disability as 
noted in numerous medical records.  The history of his 
disability is summarized as follows.  In July 1991, he was 
admitted to Newport Hospital for acute myocardial infarction 
and severe hypertension.  It was noted at that time that the 
veteran had been found to have a heart murmur two years 
before and his risk factors for his present coronary artery 
disease (CAD) were being overweight, moderately high 
cholesterol, and a positive family history.  It was also 
noted that his father had a myocardial infarction at age 58.   

Subsequently in October 1991, he underwent coronary artery 
bypass graft at Thomas Jefferson University Hospital.  Those 
records noted the veteran's risk factors for CAD included 
having a family history of CAD, hypercholesterolemia, and a 5 
pack year history of cigarette smoking.  It was also noted 
that the veteran had a questionable transient ischemia attack 
10 years prior, and before he quit smoking years before he 
smoked one pack a day for 10 years.  

In a November 1998 letter, P. Nimoityn, M.D. noted that the 
veteran was provided cigarettes while in service.  Dr. 
Nimoityn stated that the veteran smoked to alleviate stress 
but he did not realize it was harmful to his health.  He 
added that the veteran smoked for 26 months which degraded 
his health and eventually led to his coronary bypass 
procedure.  

In an April 1999 letter, Dr. Nimoityn noted that he had 
treated the veteran since November 1991 and opined that the 
veteran's history of smoking significantly contributed to his 
development of CAD.  

A January 2000 letter from R. N. Edie, M.D. noted that one of 
the risk factors for developing CAD was smoking and that the 
veteran had a long-standing history of smoking.  Dr. Edie 
stated that the veteran's smoking was an added factor in the 
development of CAD.  

In a May 2002 letter, D.I. Bloom, M.D. noted that the veteran 
suffered from premature CAD and various other heart related 
disabilities which were known complications of cigarette 
smoking.  Dr. Bloom noted that the veteran was provided 
cigarettes in service, which led to his lifelong addiction.  
A September 2003 record from Dr. Bloom noted that the veteran 
stopped smoking eight years before.  Several records from Dr. 
Bloom noted that the veteran's father died of coronary 
disease.  

A July 2004 letter from E. H. Lieberman, M.D. noted the 
veteran's assertion that his medical problems could be 
attributed to smoking during service (but he had not smoked 
in several years). 

An October 2006 VA examination report, for which the examiner 
reviewed the claims folder, noted that it was less likely 
than not that the veteran's cardiovascular disability was 
caused by smoking in-service when considering the amount of 
smoking in service compared to post service smoking.  The 
examiner stated that the veteran smoked for 25 months while 
on active duty and continued to smoke for another 25 years 
after service discharge.  After discharge, the veteran 
enjoyed good health for 45 years until his myocardial 
infarction in 1991.  The examiner further added that it was 
more likely that the veteran's continuation of heaving 
smoking contributed to his current cardiovascular and 
peripheral vascular problems.    

Pursuant to the Board's August 2007 Remand, a September 2007 
VA opinion was rendered.  The examiner reviewed the claims 
folder, which included medical treatise submitted by the 
veteran.  Based on the veteran's assertion that he started 
smoking in service and continued for 25 years thereafter, the 
examiner determined that the veteran would have quit smoking 
in 1970.  Based on the literature submitted by the veteran, 
the examiner noted that the risk for CAD was expected to be 
decreased in half in quitters one year after smoking 
cessation.  Subsequently, the risk level returned to that of 
non-smokers 15 years after smoking cessation.  Based on the 
1970 cessation date and the literature submitted by the 
veteran, the examiner determined that one year after smoking 
cessation would be in 1971 in the veteran's case.  The 
examiner further noted that 15 years after smoking cessation 
when the veteran's risk factors returned to the level of non-
smokers would be 1985.  The examiner pointed out that the 
veteran's CAD and myocardial infarction were not until 1991, 
which was beyond 15 years after smoking cessation.  As 
established by the medical treatise, the examiner stated that 
the veteran's smoking was not considered an increased risk 
factor for his CAD.  He also cited to the October 2006 VA 
examination report finding that it was less likely that the 
veteran's cardiovascular disability was due to in-service 
smoking, and reiterated that the veteran's risk level of CAD 
would have returned to the level of nonsmokers by 1985 and 
his myocardial infarction was not until 1991.        

Independent of the medical evidence in the record, the 
veteran has stated on several occasions the date when he 
stopped smoking.  In a January 2000 statement, the veteran 
indicated that he smoked for 26 months in-service and then 
for 26 years thereafter.  At his June 2002 hearing, the 
veteran testified that he smoked until 1952.  In a December 
2002 statement, the veteran indicated that he smoked from 
September 1943 to until approximately 1969.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In view of the discrepancies and inconsistencies between the 
VA examination reports and the various private medical 
opinions regarding the etiology of current cardiovascular 
disability, the Board asked for a clarifying opinion.  The 
Board finds that recent VA medical opinion the most probative 
of all the opinions of record.  It includes a review of the 
entire claims folder, including a recitation of the most 
probative evidence and addresses the specifics of the 
veteran's case instead of speaking in generalities regarding 
the effect of smoking as a cause of cardiovascular disease.  
Additionally, the September 2007 VA examiner took into 
account the medical treatise submitted by the veteran and 
even determined the veteran's risk factors by using the worst 
case scenario of when he quit smoking.  (The veteran 
testified under oath at his hearing that he quit smoking in 
1952 but the VA examiner used a later date for smoking 
cessation).  

The weight of the evidence has demonstrated that the 
veteran's current cardiovascular disability has been 
attributed to causes other than his nicotine dependence 
acquired in service.  A family history of cardiovascular 
disability has been cited on numerous occasions.  Being 
overweight and having high cholesterol have also been 
attributed to the veteran's current disability.  
Additionally, the veteran's first manifestation of a 
cardiovascular disability was many years after the latest 
possible cessation date cited in the record, as discussed 
above.  In short, the preponderance of the evidence has not 
shown that nicotine dependence may be considered the 
proximate cause of the veteran's current cardiovascular 
disability.  Since cardiovascular disease was not exhibited 
in service or within the first post service year, and has not 
otherwise been related to active service, a basis for a grant 
of service connection is not established.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  More over, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has a cardiovascular disability due to nicotine 
dependence as a result of tobacco use during service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
   




ORDER

Service connection for a cardiovascular disability, including 
as secondary to nicotine dependence as a result of tobacco 
use during service, is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


